Citation Nr: 1105072	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine for the period from 
April 17, 2004 to December 3, 2008 and for an evaluation in 
excess of 40 percent since December 4, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for a 
right knee Baker's cyst with instability since March 17, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee osteoarthritis since March 17, 2007.  

4.  Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome and osteoarthritis since March 
17, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for left 
knee instability since March 17, 2007.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active service from October 1980 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of March 2004 and February 2007 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Atlanta, Georgia.  The March 2004 rating decision granted service 
connection for left knee patellofemoral syndrome, with subsequent 
degenerative arthritis, with an initial 10 percent rating, 
effective February 14, 2003.  In an August 2004 rating decision 
the RO granted a separate 10 percent rating, also effective 
February 14, 2003, for left knee instability.  The Veteran 
appealed.

The February 2007 rating decision continued the 20 percent rating 
for degenerative disc disease.  As noted below, the Veteran 
perfected separate appeals of those decisions.

A December 2002 rating decision granted an increase from 10 
percent to 20 percent for the lumbar degenerative disc disease, 
effective September 2002, and an RO letter, also dated in 
December 2002, informed the Veteran of the decision and of her 
appeal rights.  There is no indication in the claims file to 
indicate that the Veteran did not receive the decision letter, or 
any record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of her having 
submitted a notice of disagreement with that decision as of 
December 2003.

The Veteran attempted to appeal that decision in an April 2004 
correspondence. An April 2004 letter from VA informed the Veteran 
that her notice of disagreement with the December 2002 rating 
decision was not timely, she could appeal that determination, and 
that her "notice of disagreement" was accepted as claim for an 
increased rating.  See 38 C.F.R. § 19.34 (2010).  The claims file 
contains no evidence of the Veteran having appealed that 
determination.  Thus, the February 2007 rating decision is the 
decision on appeal before the Board related to the Veteran's 
back.

The Veteran testified at a Travel Board hearing in November 2007 
before the undersigned.  A transcript of the hearing testimony is 
associated with the claims file.  This case was remanded by the 
Board in March 2008.  All necessary development has been 
accomplished and the case has now returned to the Board for 
further appellate consideration.  

An October 2010 rating decision increased to 40 percent disabling 
the evaluation of the Veteran's service-connected degenerative 
disc disease of the lumbar spine effective from December 4, 2008.  
Inasmuch as a rating higher than 40 percent for the service-
connected degenerative disc disease of the lumbar spine is 
available, and inasmuch as a claimant is presumed to be seeking 
maximum available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2010, the Board received additional information from 
the Veteran for which she did not waive initial RO review and 
consideration.  In as much as the additional information does not 
impact the decision rendered below, there is no need either to 
seek a waiver of initial RO consideration from the Veteran or to 
remand for RO review and consideration.  See 38 C.F.R. § 20.1304 
(2010).

In December 2010, the Veteran raised the issue of entitlement to 
an earlier effective date for her service-connected degenerative 
disc disease of the lumbar spine.  She also appears to claim 
entitlement to service connection for lower extremity radicular 
pain secondary to her service connected back disorder.  These 
claims have yet to be adjudicated.  Accordingly, they are 
referred for consideration by the RO.


FINDINGS OF FACT

1.  For the period of April 17, 2004 to December 4, 2008, 
degenerative disc disease of the lumbar spine was not manifested 
by forward flexion of the thoracolumbar spine of 30 degrees or 
less; or unfavorable ankylosis of the entire thoracolumbar spine.  
Since December 4, 2008, degenerative disc disease of the lumbar 
spine has not been manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  

2.  At no time has the Veteran's right knee been manifested by 
moderate instability or subluxation of the right knee, nor a 
limitation of extension to 15 degrees, nor a limitation of 
flexion to 30 degrees, even when considering the impact of pain..

3.  At no time has the Veteran's left knee been manifested by 
moderate instability or subluxation of the left knee, nor a 
limitation of extension to 15 degrees, nor a limitation of 
flexion to 30 degrees, even when considering the impact of pain. 


CONCLUSIONS OF LAW

1.  For the period of April 17, 2004 to December 4, 2008, 
degenerative disc disease of the lumbar spine did not meet the 
criteria for an evaluation in excess of 20 percent.  Since 
December 4, 2008, degenerative disc disease of the lumbar spine 
has not met the criteria for an evaluation in excess of 40 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5237 (2010).

2.  The criteria for increased evaluations for right knee Baker's 
cyst with instability and for right knee osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5020, 5020-5257.

3.  The criteria for increased evaluations for left knee 
patellofemoral pain syndrome with osteoarthritis and left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260, 5003-5261, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
indentified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  She 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods, and that is 
why the Board addresses the Veteran's claims on the basis of the 
distinct time periods shown by the evidence. 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Court of Appeals for the Federal Circuit (Court) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Degenerative Disc Disease of the Lumbar Spine

Historically, service connection for degenerative disc disease of 
the lumbar spine was granted in a February 2001 rating decision 
and a 10 percent disability evaluation was assigned, effective 
November 1, 2000.  A December 2002 rating decision increased the 
evaluation to 20 percent, effective September 1, 2002.  The 
current 40 percent evaluation was assigned in an October 2010 
rating decision, effective December 4, 2008.  

Disabilities of the spine, such as a lumbosacral degenerative 
disc disease, are to be rated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.  A general rating 
formula evaluates diseases and injuries of the spine.  These 
criteria are controlling regardless of whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees.  
A 20 percent evaluation is also warranted when there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is limited to 30 degrees or 
less, or when there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is warranted for unfavorable ankylosis of entire 
spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5).

At a January 2005 VA examination, Veteran complained of dull, 
constant, daily pain to her lumbar spine.  She stated that this 
pain was constant and 8/10 in severity.  The Veteran further 
reported weakness and stiffness of her lumbar spine.  
Additionally, she reported flare-ups, where the pain is ten out 
of ten, last from two to two and a half weeks, and cause the 
additional limitation of the spine by 100 percent.  The Veteran 
reported walking unaided, except for the occasional use of a 
cane.  Upon examination the forward flexion of the thoracolumbar 
spine was measured as 46 degrees, extension 15 degrees, left 
lateral flexion was 19 degrees, right lateral flexion was 18 
degrees, rotation was 35 degrees bilaterally.  The examiner noted 
that there was pain, weakness, fatigue, and lack of endurance for 
all ranges of motion with repetition secondary to pain.  A 
diagnosis was for chronic lumbosacral strain with severe 
functional loss due to pain.  

Records from the Columbus Pain Center from July 2003 through July 
2008, show various treatment and complaints for back pain.  
Additionally, records from Columbus Diagnostic Center and Martin 
Army Hospital show complaints and treatment for the Veteran's 
back condition.

Treatment records from the Hughston Clinic show evidence of 
lumbar degenerative disc disease with recurrent episodes of back 
spasm beginning in July 2002.  Further records show a diagnosis 
of three level lumbar spinal stenosis and instability and a 
continued diagnosis of multilevel lumbar degenerative disc 
disease.  These records also note that the Veteran underwent 
surgery for spinal decompression and fusion.  Post-operatively 
there were no signs of loosening or failure of the hardware.  An 
August 2008 note shows that the Veteran complained of increased 
lower back pain with radiation.  

The Veteran was afforded a VA examination in December 2008.  The 
Veteran reported experiencing low back pain radiating to both 
legs, left greater than right.  She described her back pain as 
dull pressure that was aggravated by bending.  She reported using 
a cane to assist with walking occasionally.  The examiner 
reported that she walked unassisted with an antalgic gait and 
that there was severe restriction with active and passive ranges 
of motion.  Upon examination, forward flexion was to 25 degrees, 
extension was zero degrees, left lateral flexion was five 
degrees, right lateral flexion was five degrees, rotation was 10 
degrees bilaterally.

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against an evaluation 
in excess of 20 percent prior to December 4, 2008.  In order to 
warrant an evaluation in excess of 20 percent, the evidence must 
show that the Veteran's degenerative disc disease of the lumbar 
spine is manifested by forward flexion of the thoracolumbar spine 
of 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

There is no evidence prior to the December 4, 2008 VA 
examination, that the Veteran had forward flexion measuring 30 
degrees or less; or favorable ankylosis of the thoracolumbar 
spine.

As of December 4, 2008, the Veteran's degenerative disc disease 
warranted an evaluation of 40 percent.  The evidence shows that 
at that evaluation the Veteran's thoracolumbar flexion was 
measured at 25 degrees.  There is no competent evidence that at 
any point during the period of appeal the Veteran's degenerative 
disc disease of the lumbar spine was manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  

In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional losses 
due to pain), the evidence of record preponderates against 
finding that the Veteran has pain, fatigability, incoordination, 
and other such symptoms that are not contemplated by the current 
40 percent evaluation.  Moreover, it bears repeating that under 
the regulation the general rating criteria are controlling 
regardless of whether there are symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The symptoms presented by the Veteran's degenerative disc disease 
of the lumbar spine are fully contemplated by the rating 
schedule.  There is no evidence her disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence throughout the appeal 
that the Veteran's degenerative disc disease of the lumbar spine 
necessitated frequent hospitalization, or has caused a marked 
interference with employment.  Thus, the Board finds no evidence 
warranting a referral of this claim for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, entitlement to an evaluation in excess of 20 percent 
prior to December 4, 2008, and an evaluation in excess of 40 
percent since December 4, 2008, for degenerative disc disease of 
the lumbar spine is denied.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Right Knee

Historically, a February 2001 rating decision granted service 
connection for a Baker's cyst of the right knee and assigned an 
initial noncompensable rating, effective November 2000.  The 
Veteran did not appeal the initial rating.

A December 2002 rating decision granted a 10 percent rating for 
the Baker's cyst with painful motion or limitation of motion, and 
a separate 10 percent rating for instability, both effective 
September 2002.  That decision also granted a temporary total 
rating for the period from July 28, to August 31, 2002 pursuant 
to 38 C.F.R. § 4.30 (2007) following a July 2002 right knee 
arthroscopy.

A September 2003 rating decision extended the temporary total 
rating to January 31, 2003.  Effective February 1, 2003, the 10 
percent rating was restored.

Degenerative arthritis is rated under Diagnostic Code 5003, which 
provides that degenerative arthritis established by X- ray is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  If the limitation of 
motion of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intent of the rating schedule to recognize 
actually painful, unstable or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

Normal range of motion of the knee is 0 to 140 degrees.  See 38 
C.F.R. § 4.71a, Plate II.  Limitation of flexion of the leg to 60 
degrees warrants a noncompensable evaluation.  Limitation of 
flexion of the leg to 45 degrees warrants a 10 percent rating.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic code 5261.

VA's General Counsel has interpreted the rating criteria as 
allowing separate ratings, where shown by the clinical findings, 
for compensable limitation of motion on extension and flexion.  
See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 
59,990 (2004).

Severe recurrent subluxation or instability warrants a 30 percent 
rating; moderate 20 percent; and mild a 10 percent rating.  38 
C.F.R. § 4.71a, diagnostic code 5257.

Arthroscopic surgery was performed on the Veteran's right knee in 
August 2001.  As noted, she has been assigned a temporary 100 
percent rating during her convalescence period, which expired at 
the end of January 2003.  Her current claim for an increased 
rating was received by the RO in February 2003.  A March 2008 
Board decision determined that for the period from February 1, 
2003 to March 16, 2007, evaluations in excess of 10 percent were 
not warranted for the Veteran's right knee disabilities.  The 
following analysis reflects the period since March 17, 2007.  

The Veteran was afforded a VA examination in December 2008.  The 
Veteran reported that her knee pain is secondary to her back pain 
but that she experiences bilateral pain of a three out of 10 on a 
daily basis.  Additionally, she reported that the right was more 
painful than the left.  There was instability, giving way, 
painful movement, stiffness, and weakness noted.  There was also 
report of episodes of daily locking, repeated effusion, and 
moderate flare-ups every two to three weeks.  The examination 
showed no evidence of abnormal weight bearing.  Range of motion 
testing revealed right knee flexion of 15 to 120 degrees, 
extension 120 to 15 degrees.  There was no additional limitation 
of motion on repetitive testing and no ankylosis.  Examination 
further revealed guarded movement, grinding, crepitation, clicks 
and snaps, and a mass present behind the right knee.  There was 
no instability noted.  

A December 2008 MRI report showed mild three compartment 
osteoarthritis, lateral subluxation of the patella, and 
truncation of the free edge of the body of the lateral meniscus 
consistent with either tearing or old partial menisectomy, 
suspected focal tearing of the body of the medial meniscus, and 
small knee effusion.  

A March 2010 examination of both knees AP lateral standing views, 
revealed no significant osseous, articular or soft tissue 
abnormality except for minimal narrowing of the cartilaginous 
space of the medial compartment of the femorotibial joints.  The 
impression was an essentially normal examination except for 
minimal degenerative changes of the femorotibial joints.  

An additional VA examination was administered in September 2010.  
The Veteran reported no periods of prescribed bed rest related to 
her knee disabilities.  The examiner noted that the Veteran 
walked with an upright posture and had an antalgic gait with slow 
propulsion.  The Veteran used a left knee brace and a straight 
cane as assistive aides.  The examiner noted that due to morbid 
obesity the Veteran's knees have distorted landmarks.  Upon 
examination, there was right knee joint tenderness to palpation 
at the medial aspect, patella, the tibial tuberosity, and 
particularly at the patellar tendon.  No instability could be 
elicited, although the Veteran cried out and winced with pain to 
the medial maneuver.  There was grinding and crepitus with right 
knee flexion of 20 to 95 degrees, extension to negative 20 
degrees.  There was no loss of motion with repetitive testing of 
the knee. 

While the Veteran's right knee disorder was manifested by a 
limitation of motion and effusion, clinical findings on 
examination do not show that it more nearly approximated a 20 
percent evaluation for limitation of flexion.  These findings 
also show that a separate rating is not warranted for a 
limitation of extension, or based on evidence of more than mild 
subluxation.  The Veteran's separate 10 percent evaluation for 
instability also does not warrant a 20 percent evaluation.  

The examiner's finding of mild effusion and locking is noted, but 
there were no findings of a dislocated cartilage.  Thus, there is 
no medical basis for a higher evaluation on the basis current 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Neither did the examiner's findings note active symptomatology 
associated with the scar residuals of the arthroscopy.

Thus, the preponderance of the probative medical evidence shows 
the Veteran's right knee to more nearly approximate her currently 
assigned separate 10 percent ratings for Baker's cyst with 
degenerative osteoarthritis and with mild instability.  38 C.F.R. 
§§ 4.1, 4.7.

Left Knee

Historically, a March 2004 rating decision granted service 
connection for the left knee patellofemoral pain syndrome and 
assigned a 10 percent disability evaluation, effective February 
14, 2003.  An August 2004 rating decision granted a separate 10 
percent disability evaluation for left knee instability, also 
effective February 14, 2003.  A March 2008 Board decision 
determined that for the period from February 14, 2003 to March 
16, 2007, evaluations in excess of 10 percent were not warranted 
for the Veteran's left knee disabilities.  The following analysis 
reflects the period since March 17, 2007.

The December 2008 VA examination revealed similar symptoms for 
the left knee as the right.  Left knee flexion was from five to 
130 degrees, extension was 130 to five degrees.  Examination 
further revealed grinding; however, there was no guarded 
movement, crepitation, clicks and snaps, and no mass present 
behind the left knee.  There was also no instability noted.  

The results of the March 2010 examination were the same for the 
left knee as the right knee, i.e., an essentially normal 
examination except for minimal degenerative changes of the 
femorotibial joints.  

The September 2010 examination revealed that the Veteran 
complained of diffuse tenderness to palpation particularly over 
the patellar tendon and the peri-patellar area.  Use of a left 
knee brace and a straight cane were noted.  Upon examination, 
there was an apparent negative McMurray's test.  There was 
grinding and crepitus throughout left knee range of motion.  
Active flexion was from 20 to 85 degrees; extension was to 
negative 20 degrees.  There was no loss of motion with repetitive 
testing.  

These clinical findings do not show the left knee to have more 
nearly approximated a rating in excess of 10 percent for either 
her patellofemoral pain syndrome or her instability.  38 C.F.R. § 
4.7.  As with the right knee, the Veteran's left knee did not 
show moderate instability or subluxation of the left knee, nor a 
limitation of extension to 15 degrees, nor a limitation of 
flexion to 30 degrees, even when considering the impact of pain.

Thus, the preponderance of the probative medical evidence shows 
the Veteran's left knee to more nearly approximate her currently 
assigned separate 10 percent ratings for patellofemoral pain 
syndrome and instability.  38 C.F.R. §§ 4.1, 4.7.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims for higher ratings, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine for the period from 
April 17, 2004 to December 3, 2008 and for an evaluation in 
excess of 40 percent since December 4, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for a right 
knee Baker's cyst with instability since March 17, 2007, is 
denied.  

Entitlement to an evaluation in excess of 10 percent for right 
knee osteoarthritis since March 17, 2007, is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome and osteoarthritis since March 
17, 2007, is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee instability since March 17, 2007, is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


